DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Response to Amendment
The amendment filed on 10/07/2021 has been entered. Claims 1-4, 6-11, and 13-14 are amended, claims 5 and 12 are canceled, and claim 15 is new. Claims 1-4, 6-11, and 13-15 are pending and addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8 and 15, expression “spatial reuse parameter” is not described in the specification. A person of ordinary skills in the art will not be able to determine spatial reuse parameter from the specification.












Claim Rejections - 35 USC § 103
Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang James June-Ming et al (US 20160174079), hereinafter Wang, in view of NPL (IEEE 802.11-16/0415r1, IEEE 802.11 TGax, March 2016 Macau Meeting Minutes), hereinafter NPL, and further in view of Hart Brian D. et all (US 20170135131), hereinafter Hart.
Regarding claims 1, 8 and 15, Wang teaches, a first wireless station (Wang: Fig. 4, STA3) / a communication method for a first wireless station that belongs to a communication cell, the first wireless station comprising: 
a receiver (Wang: Fig. 2, Transceiver) which, in operation, receives a trigger frame transmitted from an access point that belongs to an interference cell (Wang: Fig. 4, STA3; [0034], [0054], teaching wireless station STA3 in BSS2 receiving a trigger frame, from frame exchanges in a different BSS1 i.e. an interference cell from an access point STA1. Trigger frame is interpreted by the Examiner as a frame that carries information to a wireless station for it to decide on transmission), and 
a controller (Wang: Fig. 2, CTL/CONFIG, Power CTL) which, in operation, determines, based on a spatial reuse parameter and a reception power value of the trigger frame received at the first wireless station, whether the first wireless station is allowed to transmit a signal to a second wireless station that belongs to the communication cell, wherein the spatial reuse parameter is set based on an access point transmit power of the access point and based on the target RSSI (Wang: [0026], [0034], teaching STA1 is an access point in the interference cell, STA3 (first wireless station) in the communication cell determines whether to transmit to STA4 (second wireless station) in the communication cell, based on the transmission power of STA1 and a target RSSI (“RSSI (by STA1 from STA2)”) received in the frame, and the measured reception power (“RSSI (by STA3 from STA1)”) of STA1. Parameters in the frame are STA1’s transmit power level (TX-PWR) and “RSSI (by STA1 from STA2)”, which is used as target RSSI by STA3 during determination. Spatial reuse parameter is interpreted as parameters used in spatial reuse determination and Wang in Abstract teaches that Wang’s method is related to spatial reuse case.).
Wang does not expressly teach, the trigger frame solicitingcell and including a target RSSI (received signal strength indicator) that is a target reception power value of the uplink response signals at the access point.
However, in the same field of endeavor, NPL teaches, the trigger frame soliciting (NPL: Page 23, Ch. 5.4.6, teaching that trigger fame schedules UL MU i.e. an UL response from schedule STAs, and trigger frame carries AP Tx Power and target RSSI to be used by the scheduled UL STAs response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/station to include that the trigger frame soliciting an uplink response frame from multiple wireless stations belonging to the interference cell and including a target received signal strength indicator (RSSI) that is a target reception power value, at the access point, of the uplink response frame from the stations.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a power control mechanism to achieve uplink multi-user (UL MU) transmission (NPL: Ch. 5.4.6 lines 1-2).

However, in the same field of endeavor, Hart teaches, a transmitter (Hart: Fig. 8, TRANSMITTER)  which, in operation, transmits the signal while the plurality of terminal stations transmit the uplink response signals by MU (Multi User) multiplexing (Hart: [13], [16], [47]-[54], teaching stations C determines transmission to station D in a communication cell in spatial reuse case, while station A and multiple stations B are performing UL-MU-MIMO (i.e. uplink MU multiplexing) transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and NPL’s method/station to include a transmitter which, in operation, transmits the signal while the plurality of terminal stations transmit the uplink response signals by MU (Multi User) multiplexing.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a Clear Channel Assessment (CCA) technique which protects reception in a receiver (Hart: [12]).
a wireless network”.
Regarding claims 2 and 9, Wang, in view of NPL and Hart, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein an estimated reception power value of the signal received at the access point is calculated based on the access point transmit power and the reception power value when the signal is transmitted from the first wireless station to the access point (Wang: [0034] “Pathloss (STA1-3)=TX-PWR_STA1-RSSI (by STA3 from STA1);... TPC1-pathloss(STA1-3)<RSSI (by STA1 from STA2)-Fixed Margin;”), and
whether the first wireless station is allowed to transmit to the second wireless station is determined based on whether the estimated reception power value exceeds an acceptable receiver interference power (Wang: [0034] “Once pathloss is determined, STA3 can then determine its own TX power level (TPC) based on the following equations, and STA3 should select the lower TX power level between TPC1 and TPC2 such that STA3 would not cause interference to both STA1 and STA2.”).
Regarding claims 3 and 10, Wang, in view of NPL and Hart, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein: the transmitter, in operation, transmits the signal to th (Wang: Fig. 3; [0033] “ Finally, in step 334, STA3 gains a spatial re-use TXOP and starts frame exchange with STA4.”, teaching when allowed to transmit, the wireless station transmits frames to the other wireless station).
Regarding claims 4 and 11, Wang, in view of NPL and Hart, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein when the controller allows the first wireless station to transmit to the second wireless station, the controller sets a period during which the first wireless station is allowed to transmit to the second wireless station (Wang: Fig. 8 “SPATIAL REUSE DURATION”, [0051], teaching STA3 (first station) transmits to STA4 (second station) during a defined duration).
Regarding claims 6 and 13, Wang, in view of NPL and Hart, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
wherein the controller, in operation, determines, based on an acceptable receiver interference power at the plurality of terminal stations that belong to the interference cell, whether the first wireless station is allowed to transmit the signal to the second wireless station (Wang: [0034], [0036], teaching STA3 (first station) transmits to STA4 (second station) based on an acceptable receiver interference power at STA1 and STA2 (stations in the interference cell)).
Regarding claims 7 and 14, Wang, in view of NPL and Hart, teaches the first wireless station/method, as outlined in the rejection of claims 1 and 8.
Wang further teaches, wherein the controller, in operation, adjusts transmit power of the first wireless station to transmit the signal to the second wireless station (Wang: Fig. 4, STA3; [0034] “In the embodiment of FIG. 4, STA1 and STA2 have ongoing frame exchange in BSS1, and STA3 applies TPC to ensure that any spatial re-use frame exchange in BSS2 will not causing interference to STA1 and to STA2.”, teaching wireless station performs TPC (Transmission Power Control) i.e. adjusting transmit power).

Response to Arguments
Applicant's arguments filed on 10/07/2021, with respect to the rejection of claims 1 and 8 under USC 102, have been fully considered are moot upon a further consideration and a new ground of rejection under USC 103, as set forth above. Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yang, US 20170223563 - DYNAMIC CCA SCHEME WITH INTERFACE CONTROL FOR 802.11 HEW STANDARD AND SYSTEM.
Seok, US 20160249366 - METHOD AND DEVICE FOR PREVENTING INTERFERENCE IN OVERLAPPING SERVICE AREA.
Ko, US 20190021091, WIRELESS COMMUNICATION METHOD AND WIRELESS COMMUNICATION TERMINAL IN BASIC SERVICE SET OVERLAPPING WITH ANOTHER BASIC SERVICE SET.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472